Motion, insofar as Anwar Abdelqader seeks leave to appeal from so much of the Appellate Division order as affirmed the April 2016 Supreme Court order granting the CPLR 5206(e) petition insofar as asserted against him, denied; motion, insofar as made by Mayson Zaben and Nashat Abdelqader for leave to appeal from that portion of the Appellate Division order that dismissed their appeals from the April 2016 Supreme Court order denying the CPLR 5206(e) petition as against them and granting the petition insofar as asserted against Anwar Abdelqader, dismissed upon the ground that, as to that portion of the order, they are not parties aggrieved (see CPLR 5511 ); motion for leave to appeal otherwise dismissed upon the ground that the remaining portions of the Appellate Division order do not finally determine the proceeding within the meaning of the Constitution.